Citation Nr: 0425773	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2001 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in February 1976 
denied entitlement to service connection for a left knee 
disorder and subsequent rating decisions, most recently in 
September 1997, found that new and material evidence had not 
been received to reopen the claim.  Those decisions are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Since the prior 
final decision in September 1997, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal ensued.  


FINDINGS OF FACT

1.  A rating decision in February 1976 denied entitlement to 
service connection for a left knee disorder and a rating 
decision in September 1997 found that new and material 
evidence to reopen the claim had not been received.

2.  Evidence added to the record since September 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder.

3.  The veteran's current left knee disorder is related to an 
injury in service.




CONCLUSIONS OF LAW

1.  A rating decision in September 1997, which found that new 
and material evidence had not been received to reopen a claim 
for service connection for a left knee disorder, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since September 1997 is new 
and material, and the claim for service connection for a left 
knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A left knee disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to service connection for a left knee disorder.

II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Then, the 
merits of the claim may be evaluated, after ensuring that the 
duty to assist has been met.

III. Factual Background and Analysis

The evidence of record at the time of the most recent final 
disallowance of service connection for a left knee disorder 
in September 1997 included the veteran's service medical 
records, a statement by the veteran, the report of a VA 
examination, and records of post-service treatment by a 
private physician.

The veteran's service medical records included a notation in 
May 1969 that the veteran complained of left knee pain and 
stated that his knee had locked the previous evening and he 
could not fully straighten it.  On examination, there was 
mild laxity of the collateral ligament and subpatellar edema.  
There was mild discomfort  on motion of the meniscus.  The 
impression was medial meniscal degeneration.

At an orthopedic evaluation in August 1969, range of motion 
of the veteran's left knee was full.  There was no evidence 
of a cartilage tear or ligamentous instability.  There was no 
effusion, no synovial thickening, and no crepitus.  The 
impression was no knee pathology.

In July 1970, the veteran was seen for a complaint of sharp 
pain and tightness around the left knee joint.  It was noted 
that he had had a similar problem at age 11 years when he 
incurred an injury playing football.  Range of motion was 
full with slight crepitus.  An orthopedic evaluation was 
requested.  At the orthopedic clinic the next day, the 
veteran's left knee was found to be asymptomatic.

At an examination for release from active duty in October 
1970, the veteran's lower extremities were evaluated as 
normal.

In a statement received in December 1975, the veteran stated 
that in service while he was in a service department hospital 
for treatment of a shoulder injury he told the doctor that he 
was having problems with his left knee, X-rays were taken, 
and he was told that his knee was a little loose but nothing 
was wrong, but he still had problems with his left knee.  He 
asserted a claim for service connection for a left knee 
disorder.  

In January 1976, T. V. R., MD, a private physician, reported 
that the veteran had had left knee pain for approximately six 
years.  He noted that the veteran had had repeated episodes 
of locking, some joint line tenderness, and pain on 
hyperextension.  

The veteran's claim for service connection for a left knee 
disorder was denied by a rating decision in February 1976 
which stated that the veteran's left knee condition existed 
at age 11 years and service records were negative for any 
trauma or aggravation of the pre-existing injury.

In February 1976, Dr. R. performed an arthroscopy and 
arthrotomy of the veteran's left knee with excision of a 
hemorrhagic fat pad and of the lateral meniscus.  The 
postoperative diagnosis was large anterior tear, left lateral 
meniscus, moderate degenerative changes of the lateral 
femoral condyle, hemiangioma of the fat pad, and mild 
exterior-lateral rotatory laxity. 

A VA examination in September 1995 of the veteran's left knee 
was essentially normal.  Range of motion was full, and there 
was no tenderness.  The veteran gave a history of a knee 
injury in 1962 and stated that the condition of his knee got 
much worse in service.  The diagnoses were possible old 
medial meniscus injury of left knee and no acute overt 
findings on present examination.

In July 1997, Dr. R. reported that when he first saw the 
veteran in January 1976 the veteran stated that in 1969 while 
he was serving in the Marine Corps in a football game he was 
struck from the front and hyperextended his left knee after 
which he had persistent feelings of swelling, giving way, and 
locking.    Dr. R. stated that during knee surgery in 
February 1976 the torn portion of the lateral meniscus was 
removed and during a second operation in June 1986 adhesions 
were lysed on the veteran's left knee.  Dr. R. reported 
further that the veteran continued to have left knee 
symptoms, including slight laxity, he was probably developing 
degenerative changes secondary to the in-service injury and 
to the meniscectomy, and it was likely that he would need 
further surgery.

The additional evidence added to the record since September 
1997 includes statements and testimony by the veteran and an 
opinion by Dr. R. as to the etiology of the veteran's current 
left knee disorder.

In a statement received in November 2000, the veteran stated 
that the football injury to his left knee in service was a 
new injury and that he could not have made it through Marine 
Corps boot camp at Parris Island if he had a disabling knee 
condition at that time.  At the hearing in May 2004, the 
veteran testified that: his left knee was fine at service 
entrance; after the injury in the football game in service, 
he was told that he had a left knee strain; and was receiving 
cortisone injections into his left knee.

In October 2000, Dr. R. reported that his first office note 
on the veteran in January 1976 clearly stated that he had 
sustained a hyperextension injury to his left knee playing 
football in service in 1969 and the veteran had had 
continuous difficulty with his left knee since then.  Dr. R. 
stated an opinion that the veteran's current left knee 
problem with pain, grating, and swelling of the left knee was 
directly and causally related the injury which he sustained 
in service in 1969.

In July 2001, Dr. R. stated an opinion that the veteran's 
current left knee problem was related to the in-service 
injury and not to any prior injury as a child.

Upon consideration of the additional evidence, the Board 
first notes that such evidence is new and tends to prove that 
the veteran incurred a left knee disorder while on active 
duty.  As such, the additional evidence proves an element of 
the veteran's claim for service connection for a left knee 
disorder which was not proven at the time of the prior final 
disallowances of his claim.  Thus, the additional evidence is 
new and material and warrants reopening the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).
  
Considering the merits of the claim, the Board finds  that, 
because a left knee disability was not noted at service 
entrance, the veteran is entitled to a presumption that his 
left knee was sound at entrance upon active duty.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  
The veteran's recent statements and testimony as to the onset 
of left knee symptoms after a football injury in service are 
credible.  The opinion of Dr R. that the veteran's current 
left knee disorder is related to an in-service injury and not 
to any pre-service injury is uncontroverted.  The greater 
weight of the evidence is favorable to the claim.  
Entitlement to service connection for a left knee disorder is 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.




ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a left knee disorder is 
reopened.

Service connection for a left knee disorder is granted.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



